Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the *242United States that the items marked “A” and checked with his initials JM by Commodity Specialist Jacob Moskowitz on the invoices covered by the protest enumerated above, assessed with duty at the rate of 25% per centum ad valorem under the provisions of Paragraph 718(a), Tariff Act of 1930 as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, consists of fish, prepared or preserved, not packed in oil or in oil and other substance, not Salmon, Herring or Anchovies, packed in air-tight containers weighing with their contents not more than fifteen pounds each.
IT IS FURTHER STIPULATED AND AGREED that the appropriate rate of duty for fish, prepared or preserved, not packed in oil or in oil and other substance, not Salmon, Herring or Anchovies, packed in air-tight containers weighing with their contents not more than fifteen pounds each is 12% per centum ad valorem under the provisions of Paragraph 718(b), Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T.D. 51802.
' IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A”- and initialed J.M. by Commodity Specialist Jacob Moskowitz on the invoice accompanying the entry covered by the involved protest properly dutiable under paragraph 718 (b) of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T.D. 51802, at the rate of 12% per centum ad valorem as fish, prepared or preserved, not packed in oil or in oil and other substance, not salmon, herring or anchovies, weighing with their contents not more than 15 pounds each, as claimed.
To the extent indicated the protest is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.